DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A supplemental amendment was received on 10/12/2021.  The supplemental amendment included claim amendments discussed during the interview on 10/5/2021. 
Claims 1-40 are cancelled.
Claims 41, 43-48, 54 and 55 are currently amended.
Claims 41-55 are pending in the current application.
Drawings
The drawings are accepted.
Allowable Subject Matter
Claims 41-55 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the particular arrangement of an integrated working platform comprised of at least two modular operation platforms arranged adjacent to each other, wherein floor boards of the at least two modular operation platforms form a deck, and a hoist bracket is hinged to the deck and a free end of the hoist bracket includes a rotating roller that is rotatably connected to the free end of the hoist bracket, wherein lower portions of each modular operation platform comprises two compartments .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090084303 discloses a modular marine vessel comprised of rectangular structure with compartments and including a hoist apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ANTHONY D WIEST/Primary Examiner, Art Unit 3617